DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed January 30, 2020  has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, and claim 6, line 1, the term “fast-charging” is a relative term which renders the claim indefinite.  The term "fast-charging" is not defined by the claim, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Pub. 2006/0216606 in view of Kawakami et al. U.S. Pub. 2009/0162750.
With respect to claims 1 & 6, Kim teaches an anode active material for fast-charging lithium ion batteries (anodes for lithium batteries; [0002]), the anode active material comprising silicon particles (Silicon core particles; [0027] and Fig. 3 below) within a size range of 100-1200nm, coated by silver and/or tin particles within a size range of 20-500nm.  

    PNG
    media_image1.png
    209
    368
    media_image1.png
    Greyscale

claims 4 & 5, anode slurry comprising 20-80 wt% of the anode active material (0.1 to 20% conductive material and balance active material; [0037]), conductive additives (Fig. 3 above and [0037]) and a binder [0044], with a solvent which is at least one of: water-based, protonated, and polar non-protic (distilled water; Example 1).  With respect to claim 7, method comprising: coating silicon particles by silver and/or tin particles (silicon particles coated by tin by mixing in a slurry; Example 1; [0069]), mixing the coated silicon particles with conductive additives (anode active material mixed with graphite power as conductive additive; Example 9; [0078]) and binders (binder mixed with the active material; [0091])  in a solvent to form an anode slurry, and preparing an anode from the anode slurry (distilled water as a solvent to form the slurry; Examples 1 & 9).  With respect to claim 8, the coating is carried out by using dry and/or wet ball milling (high-energy mechanical milling; [0029]).  With respect to claim 9,  the solvent is at least one of: water-based, protonated, and polar non-protic (distilled water solvent; Examples 1 & 9).  
Although Kim teaches tin coated particles as described in the rejection recited hereinabove, however the reference does not teach that the silicon particles have a size range of 100-1200nm, coated by silver and/or tin particles within a size range of 20-500nm (claims 1 & 7); the silver and/or tin particles are within a size range of 20-100nm (claim 2); the silver and/or tin particles are within a size range of 20-50nm (claim 3).
Kawakami teaches that it is well known in the art to employ negative electrodes for lithium ion batteries including silicon having a particle size of 5nm to 200nm being coated with a metal oxide with a surface thickness of 1nm to 10 nm, suggesting a particle size of 1nm to 10nm (claims 1 & 7) the silver and/or tin particles are within a claim 2); the silver and/or tin particles are within a size range of 20-50nm (outer metal particle coating of 1nm to 10nm; [0089]; claim 3). See paragraph [0089].   
Kim and Kawakami are analogous art from the same filed of endeavor, namely fabricating negative electrodes for lithium batteries, wherein the negative active material contains silicon particles coated with metal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the silicon particle size of 5nm to 200nm of Kim, embracing the instant silicon particle size of 100 to 1200nm, as the silicon particle size of Kawakami, in order to increase utilization of the active material. Furthermore, it would have been obvious to embrace a silicon particle size of 100 to 1200nm as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  
With respect to the silver and/or tin particles being within a size range of 20-100nm (claim 2); the silver and/or tin particles being within a size range of 20-50nm (claim 3), Kawakami suggests a particle size of 1nm to 10nm, equivalent to the coating thickness. Thus it would be obvious to employ size range of 20-100nm, and size range of 20-50nm in the anodic material of Kim in view of Kawakami, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 

Conclusion
	The prior art such as, Filtvedt,U.S. Pub. 2019/0263666, teaches coated silicon particles for a lithium ion batteries.  See the Abstract. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722